By the Court : The following are in substance the grounds upon which the decree below was affirmed:
1. That by the non-execution of the covenant contained in Clerklee’s deed, as quoted above, for a period of more than sixty years, it has become inoperative, and, in this case, cannot be revived and asserted, as against the plaintiff.
2. That the covenant above quoted, did not, of itself, locate the route of the proposed right of way, and that inasmuch as the immediate parties thereto never caused it to be actually executed upon the land, it rested merely in treaty, and cannot, at this day, be set up to the prejudice of an innocent, purchaser for value without notice.
3. That the assignees of the grantee named in the deed of 1812, having subsequently acquired, over their own land, two roads more convenient to the turnpike, and having used them exclusively as such, and thereby induced the plaintiff and all others to believe that they asserted no claim to any other road, they are concluded in a court of equity from so doing, especially as against the plaintiff who stands in relation of *85an innocent purchaser of a part of the servient estate for value,, without notice of any easement thereon.
4. The "privilege of a road” given by express grant, may be lost under such circumstances as against such bona-fide purchaser without notice, although mere non-use alone of an existing and defined right of way might not operate to produce that result.
The decree is affirmed.